Order filed January 23, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-01026-CV
                                    ____________

                        KHALED ALATTAR, Appellant

                                        V.

                MESIA HUTTNER HACHADORIAN, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-54501

                                    ORDER

      Appellant’s brief was due January 13, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 24, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM